United States Court of Appeals
                     For the First Circuit


No. 17-1731

 HEALTHPROMED FOUNDATION, INC., f/k/a Dr. Jose S. Belaval, Inc.;
  CORP. DE SERVICIOS INTEGRALES DE SALUD INTEGRAL EN LA MONTAÑA,
   INC.; MIGRANT HEALTH CENTER, INC.; NEOMED CENTER, INC., f/k/a
  Gurabo Community Health Center, Inc.; MOROVIS COMMUNITY HEALTH
CENTER, INC.; CONCILIO DE SALUD INTEGRAL DE LOIZA, INC. (CSILO);
    CORPORACION DE SERVICIOS DE SALUD Y MEDICINA AVANZADA, INC.,
                              (COSSMA),

                    Plaintiffs, Appellants,

                              and

   CAMUY HEALTH SERVICES, INC.; ATLANTIC MEDICAL CENTER, INC.;
     CENTRO DE SALUD FAMILIAR DR. JULIO PALMIERI FERRI, INC.;
 CORPORACION DE SERV. MÉDICOS PRIMARIOS Y PREVENCION DE HATILLO,
  INC.; COSTA SALUD, INC., f/k/a Rincón Health Center, Inc.; EL
CENTRO DE SALUD DE LARES, INC.; HOSPITAL GENERAL CASTAÑAR, INC.;
RIO GRANDE COMMUNITY HEALTH CENTER, INC.; TOA ALTA COMPREHENSIVE
            URBAN/RURAL ADVANCED HEALTH SERVICES, INC.,

                          Plaintiffs,

                               v.

  DEPARTMENT OF HEALTH AND HUMAN SERVICES; DEPARTMENT OF HEALTH
FOR THE COMMONWEALTH OF PUERTO RICO; LORENZO GONZÁLEZ-FELICIANO,
 Secretary, Department of Health for the Commonwealth of Puerto
                              Rico,

                     Defendants, Appellees,

                              and

COMMONWEALTH OF PUERTO RICO; ALEX MICHAEL AZAR, II, as Secretary
    of United States Department of Health and Human Services,

                          Defendants.
No. 17-1812

   ATLANTIC MEDICAL CENTER, INC.; CAMUY HEALTH SERVICES, INC.;
 CENTRO DE SALUD FAMILIAR DR. JULIO PALMIERI FERRI, INC.; CIALES
PRIMARY HEALTH CARE SERVICES, INC.; CORPORACION DE SERV. MÉDICOS
   PRIMARIOS Y PREVENCION DE HATILLO, INC.; COSTA SALUD, INC.,
     f/k/a Rincón Health Center, Inc.; EL CENTRO DE SERVICIOS
PRIMARIOS DE SALUD DE PATILLAS, INC.; HOSPITAL GENERAL CASTAÑAR,
             INC.; EL CENTRO DE SALUD DE LARES, INC.,

                       Plaintiffs, Appellants,

                                 and

RIO GRANDE COMMUNITY HEALTH CENTER, INC.; TOA ALTA COMPREHENSIVE
  URBAN/RURAL ADVANCED HEALTH SERVICES, INC.; CONCILIO DE SALUD
 INTEGRAL DE LOIZA, INC. (CSILO); CORP. DE SERVICIOS INTEGRALES
 DE SALUD INTEGRAL EN LA MONTAÑA, INC.; CORPORACION DE SERVICOS
    DE SALUD Y MEDICINA AVANZADA, INC., (COSSMA); HEALTHPROMED
    FOUNDATION, INC., f/k/a Dr. Jose S. Belaval, Inc.; MIGRANT
   HEALTH CENTER, INC.; MOROVIS COMMUNITY HEALTH CENTER, INC.;
NEOMED CENTER, INC., f/k/a Gurabo Community Health Center, Inc.;
                     MUNICIPALITY OF SAN JUAN,

                             Plaintiffs,

                                  v.

LORENZO GONZÁLEZ-FELICIANO, as Secretary of Department of Health
 for Puerto Rico; ALEX MICHAEL AZAR, II, as Secretary of United
         States Department of Health and Human Services,

                        Defendants, Appellees,

                                 and

              JOHNNY RULLAN; COMMONWEALTH OF PUERTO RICO

                             Defendants.
]
                             ERRATA SHEET

     The opinion of this Court, issued on December 4, 2020, is
amended as follows:
     On page 5, footnote 2, line 11 please remove the
underlining in the space after "San Juan" and before "v.".

     On page 11, line 25 please bold the word "dismissal".